Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are pending and allowed. Claims 1-6 are currently amended.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art Burger (DE 102014015655 A1) teaches a method for monitoring the presence of a user monitoring a driving maneuver of a motor vehicle carried out automatically by an assistance device, in particular an automated parking maneuver or an automated parking maneuver, comprising the steps repeatedly executed during the driving maneuver: - Receiving a radio signal for sending and receiving information about a communication network-trained, vehicle-external communication device by at least one receiving antenna of the motor vehicle, -determining a respective signal strength of the received radio signal for the receiving antenna, and - aborting the driving maneuver and / or giving a message to a user by the motor vehicle and / or the communication device if the signal strength or information derived from the signal strength meets at least one predetermined triggering condition.
	Further, Toshihiro (JP 2006306233 A) teaches a vehicle motion control device 100 adjusts the parking position while visually checking the gap between the vehicle and an obstacle directly by using a remote operation device 200 operated outside of a vehicle cabin, and controls the speed of the vehicle so that it travels at an extremely low speed range (preferably, in a speed range of not faster than 1 km/h). Thereby, the travelling distance of the vehicle after the operator of the operation device 200 determines to stop the vehicle at the desired parking position until the vehicle actually stops can be shortened, so that the operator can simply and closely adjust the parking position thereof. The vehicle travelling in the extremely low speed range, the safety is also assured.
In regards to independent claim 1, Burger and Toshihiro, taken either individually or in combination with other art of record, fails to teach or render obvious:
wherein said vehicle controller is-being configured to perform a parking support control for parking the vehicle by controlling the behavior of the vehicle in accordance with the signal associated with the remote operation when the transmitter is in a predetermined area, wherein the predetermined area is an area that surrounds a circumference of the vehicle, a distance from the vehicle to an inner edge of the predetermined area is a first distance, which is greater than zero, and a distance from the vehicle to an outer edge of the predetermined area is a second distance, which is greater than the first distance, 
said vehicle controller being configured not to perform the parking support control if the transmitter is closer to the vehicle than the first distance, and
 said vehicle controller being configured not to perform the parking support control if the transmitter is farther from the vehicle than the second distance.

Inquiry
Any inquiry concerning this communication 0or earlier communications from the examiner should be directed to ABDALLA KHALED whose telephone number is 571-272-9174.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./Examiner, Art Unit 3667    
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667